              Case 2:20-cv-01185-JLR Document 8 Filed 12/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         COREY M. LAMPE, SR.,                          CASE NO. C20-1185JLR-MAT

11                              Plaintiff,               ORDER ADOPTING REPORT
                  v.                                     AND RECOMMENDATION
12
           DEPARTMENT OF ADULT AND
13
           JUVENILE DETENTION, et al.,
14
                                Defendants.
15
           This matter comes before the court on the Report and Recommendation (“R&R”)
16
     of United States Magistrate Judge Mary Alice Theiler (R&R (Dkt. # 7)). Having
17
     carefully reviewed the foregoing, all other relevant documents, and the governing law,
18
     the court ADOPTS the Report and Recommendation (Dkt. # 7) and DISMISSES Mr.
19
     Lampe’s complaint without prejudice pursuant to 28.U.S.C. § 1915(e)(2)(B)(ii).
20
           A district court has jurisdiction to review a Magistrate Judge’s report and
21
     recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge must
22


     ORDER - 1
               Case 2:20-cv-01185-JLR Document 8 Filed 12/14/20 Page 2 of 2




 1   determine de novo any part of the magistrate judge's disposition that has been properly

 2   objected to.” Id. The court reviews de novo those portions of the report and

 3   recommendation to which specific written objection is made. United States v.

 4   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). When no objections are

 5   filed, the court need not review de novo the report and recommendation. Wang v.

 6   Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005).

 7          Here, no party has objected to Magistrate Judge Theiler’s R&R. (See Dkt.) Thus,

 8   the court need not review de novo the report and recommendation. See Wang, 416 F.3d

 9   at 1000. Moreover, the court has examined the record before it, including Magistrate

10   Judge Theiler’s R&R, and finds the Magistrate Judge’s reasoning persuasive in light of

11   that record. Accordingly, the court ADOPTS the R&R in its entirety. The Clerk shall

12   count this dismissal as a strike under 28 U.S.C. § 1915(g) and is DIRECTED to send

13   copies of this Order to the parties and to Magistrate Judge Theiler.

14          Dated this 14th day of December, 2020.

15

16                                                    A
                                                      JAMES L. ROBART
17
                                                      United States District Judge
18

19

20

21

22


     ORDER - 2
